Case 4:18-cv-00247-ALM Document 88 Filed 07/08/19 Page 1 of 4 PageID #: 1564



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 JASON LEE VAN DYKE                      §
     Plaintiff                           §
                                         §
 v.                                      §            Case No. 4:18cv247
                                         §
 THOMAS CHRISTOPHER RETZLAFF §
 a/k/a Dean Anderson d/b/a BV Files, Via §
 View Files L.L.C., and ViaView Files    §
       Defendant                         §

              PLAINTIFF’S MOTION TO LIFT STAY AND RESUME CASE

       Plaintiff, Jason Lee Van Dyke, asks that this Court grant a preliminary injunction

 against Defendant.

                                           I.    FACTS

 1.    Plaintiff is Jason Lee Van Dyke. Defendant is Thomas Christopher Retzlaff.

 2.    This case arose from criminal stalking of Plaintiff by Defendant. This stalking has been

       ongoing since March of 2017 and has progressively intensified.

 3.    Plaintiff previously agreed to a stay in this case so that the 5th Circuit Court of Appeals

       could consider Defendant’s appeal of this Court’s order denying his motion to dismiss

       this case under the Texas Citizens Participation Act.

 4.    Unfortunately, since the stay in this case was granted, Defendant has continued to stalk

       Plaintiff and commit intentional torts against him. A short list of the acts committed by

       Defendant against Plaintiff prior to the stay is set forth in Plaintiff’s Motion for

       Preliminary Injunction and Memorandum of Law in Support. ECF 46, ¶ 1 – 9. The acts

       committed by Defendant since this Court’s order granting a stay are set forth in

       Plaintiff’s Third Amended Complaint (attached as an exhibit to Plaintiff’s Motion for

       Leave to Amend). ECF 87-1, ¶ 5.25 – 5.49.


MOTION TO LIFT STAY                                                                   Page 1 of 4
Case 4:18-cv-00247-ALM Document 88 Filed 07/08/19 Page 2 of 4 PageID #: 1565



 3.    Harassment by sending repeated electronic communications occurs when (a) a person;

       (b) with the intent to harass, annoy, alarm, abuse, torment, or embarrass another; (c)

       sends repeated electronic communications; (d) in a manner reasonably likely to harass,

       annoy, alarm, abuse, torment, embarrass, or offend another. Tex. Pen. Code §

       42.07(a)(7). Stalking is when (a) a person; (b) on more than one occasion; (c) pursuant

       to the same scheme or course of conduct; (d) knowingly; (e) engages in conduct that

       constitutes an offense under Tex. Pen. Code § 42.07 [harassment]. Tex. Pen. Code §

       42.072.

 4.    Defendant stalked Plaintiff through a variety of means prior to the stay. During the stay,

       Defendant has not only continued to stalk Plaintiff, but his efforts have intensified.

                                        II. ARGUMENT

 5.    This Court exercised had broad discretion to grant a stay pending Defendant’s

       interlocutory appeal to the 5th Circuit in this case. Ryan v. Gonzales, 586 U.S. 57, 75

       (2013); Landis v. N. Am. Co., 299 U.S. 248, 254. It has been over eleven months since

       this proceeding was stayed.

 6.    The power to stay proceedings is derived from the inherent power of every court to

       control the disposition of cases on its docket and promote judicial economy. Id.

       However, a Court is typically required to weigh competing interests and maintain an

       even balance between the court’s interest in judicial economy and any possible

       hardship to the parties. Belize Soc. Dev. Ltd. v. Gov’t of Belize, 668 F.3d 724, 732-33

       (D.C. Cir. 2012).

 7.    In this case, Defendant previously argued that a stay would promote judicial economy

       and conserve the resources of both parties. At the time, Plaintiff agree with this



MOTION TO LIFT STAY                                                                 Page 2 of 4
Case 4:18-cv-00247-ALM Document 88 Filed 07/08/19 Page 3 of 4 PageID #: 1566



          assessment. Unfortunately, rather than modify his behavior, Defendant has elected to

          abuse the stay in this case by using it as an opportunity to further terrorize Plaintiff.

          This will no longer be tolerated by Plaintiff, and furthermore, this Court should not

          tolerate the abuse of its stay in such a manner.

     8.   Plaintiff desires to continue litigating this case immediately. Specifically, Plaintiff

          desires an immediate hearing on a motion for a preliminary injunction under Rule 65 of

          the Federal Rules of Civil Procedure so that, at the very least, Plaintiff may obtain an

          order (enforceable through criminal contempt proceedings) that will compel Defendant

          to cease and desist his stalking of Plaintiff during the pendency of this proceeding.

                                         III.     CONCLUSION

9.        Defendant has abused the stay granted by the Court in this case as an opportunity to

          inflict additional damage onto Plaintiff. Accordingly, the interests of justice and judicial

          economy require that the Court lift its stay in this case so that those issues which have

          developed since the date of its order staying proceedings in this case may be

          appropriately addressed. If the stay is not lifted, Plaintiff will have no alternative than to

          seek relief on his new claims through a separate lawsuit (which will increase the judicial

          burden on the courts and the financial burden on both parties).

                                            IV.     PRAYER

10.       Plaintiff prays that this Honorable Court enter an order lifting the previously imposed

          stay of these proceedings.




MOTION TO LIFT STAY                                                                      Page 3 of 4
Case 4:18-cv-00247-ALM Document 88 Filed 07/08/19 Page 4 of 4 PageID #: 1567




                                                    Respectfully submitted,

                                                   /s/ Jason Lee Van Dyke
                                                   Jason L. Van Dyke
                                                   PO Box 2618
                                                   Decatur, TX 76234
                                                   P – (940) 305-9242
                                                   Email: jasonleevandyke@protonmail.com

                            CERTIFICATE OF CONFERENCE

 I certify that, on multiple occasions prior to 6-22-2019, I e-mailed Jeffrey Dorrell to advise
 that I would be filing the foregoing motion seeking leave to amend together with an
 additional motion seeking to lift the stay in this case. On 6-24-19, Mr. Dorrell informed me
 that he was opposed.

                                                            /s/ Jason Lee Van Dyke
                                                            JASON LEE VAN DYKE


                               CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was electronically filed on the
CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
Dorrell, Attorney for Defendant.

                                                            /s/ Jason Lee Van Dyke
                                                            JASON LEE VAN DYKE




MOTION TO LIFT STAY                                                                Page 4 of 4
